Citation Nr: 1126680	
Decision Date: 07/15/11    Archive Date: 07/21/11

DOCKET NO.  00-02 077A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether a December 1975 rating decision that granted service connection and assigned a 0 percent disability rating for a low back disability was clearly and unmistakably erroneous.

2.  Whether a December 1975 rating decision that did not grant service connection for a cervical spine disorder was clearly and unmistakably erroneous.

3.  Entitlement to an increased rating for a lumbar spine disability, currently rated as 20 percent disabling.

2.  Entitlement to an effective date earlier than May 29, 1998, for the award of a 20 percent disability rating for a lumbar spine disability.

5.  Entitlement to service connection for a gastrointestinal disorder.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to May 1970.  

This matter comes before the Board of Veterans' Appeals (Board) from multiple rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO), which denied the above claims.  

In September 2001, the Board remanded the claims of entitlement to an effective date earlier than May 29, 1998, for the award of a 20 percent rating for a lumbar spine disorder and entitlement to a rating in excess of 20 percent for the lumbar spine disability.  In May 2009, the Board remanded those two claims and the other issues on appeal for additional development.

Additionally, the Board observes that, in March 2001 correspondence, the Veteran appeared to assert that a September 2001 Board decision that awarded and effective date of September 17, 1992, for a 60 percent rating for a heart disorder was clearly and unmistakably erroneous.  However, the Veteran previously submitted a motion to revise that September 2001 decision based on clear and unmistakable error which the Board denied in May 2009.  No further motion may be entertained.  38 C.F.R. § 20.1409(c) (2010).  The Veteran filed a motion for reconsideration of that decision which was also denied.  The Veteran did not appeal to the United States Court of Appeals for Veterans Claims and the Board decision on that issue is final.  38 C.F.R. § 20.1103 (2010).  The Board denied the veteran's CUE claim regarding the issue of entitlement to service connection for resection of the terminal ileum and right colon. The Board's decision is final as to that issue.  38 C.F.R. § 20.1103 (2007).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to an increased rating for a lumbar spine disorder, an earlier effective date for the 20 percent rating assigned for the lumbar spine disorder, and service connection for a gastrointestinal disorder are REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  In a December 1975 rating decision, the RO awarded service connection and assigned a 0 percent rating for a lumbar spine disability.  The Veteran was notified of that decision and he did not perfect a timely appeal.

2.  The December 1975 rating decision that assigned a 0 percent rating for the Veteran's lumbar spine disorder was adequately supported by the evidence then of record and was not undebatably erroneous.  The record does not demonstrate that the correct facts, as they were known in December 1975, were not before the RO at that time, or that incorrect laws or regulations were applied or that correct laws or regulations were not applied.

3.  No formal or informal claim of entitlement to service connection for a cervical spine disorder was before the RO at the time of the December 1975 rating decision.


CONCLUSIONS OF LAW

1.  The December 1975 rating decision that granted service connection and assigned a 0 percent rating for a low back disability was not clearly and unmistakably erroneous.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. § 3.105 (2010).

2.  The December 1975 rating decision that did not adjudicate a claim for service connection for a cervical spine disorder was not clearly and unmistakably erroneous.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. § 3.105 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Clear and Unmistakable Error

In a rating decision dated in December 1975, the RO established service connection for lumbosacral strain and assigned an initial 0 percent rating, effective June 15, 1975.  The RO notified the Veteran of that decision by letter dated in January 1976.  He filed a timely notice of disagreement and the RO issued a statement of the case in November 1976.  The Veteran did not to perfect his appeal by submission of a timely substantive appeal and the December 1975 rating decision became final.  38 U.S.C. § 4005(c) (1970); 38 C.F.R. §§ 3.104, 19.153 (1975).  
 
Notwithstanding the finality of the December 1975 RO rating decision, the Veteran alleges that it is subject to revision on the grounds of clear and unmistakable error (CUE).  Specifically, he contends that the December 1975 adjudicators committed CUE by not assigning a compensable rating for his lumbar spine disorder and not adjudicating an implicit claim for service connection for a cervical spine disorder.  Those CUE claims will be examined in turn.

Assignment of 0 Percent Rating for a Lumbar Spine Disability

The Veteran argues that the December 1975 RO rating decision that awarded service connection and assigned a 0 percent rating for a lumbar spine disability was clearly and unmistakably erroneous.  In essence, he argues that the RO failed to consider pertinent evidence in his service medical records demonstrating that a higher rating was warranted based on the laws and regulations in effect at the time of his initial claim for benefits.

Under governing regulatory provisions, previous determinations that are final and binding will be accepted as correct in the absence of CUE.  38 C.F.R. § 3.105(a) (2010).  However, if the evidence establishes CUE, the prior decision will be reversed and amended.

A determination that a prior determination involved CUE involves the following three-prong test:  (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was clear and unmistakable error must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242 (1994); Russell v. Principi, 3 Vet. App. 310 (1992).

CUE is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Thus, even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40 (1993).

A valid claim of CUE requires more than a disagreement as to how the facts were weighed or evaluated.  Crippen v. Brown, 9 Vet. App. 412 (1996); Luallen v. Brown, 8 Vet. App. 92 (1995) (mere disagreement with how the RO evaluated the facts is inadequate to raise the claim of CUE).  Moreover, a decision regarding CUE must be made on the basis of the law and evidence at the time of the decision at issue.  Porter v. Brown, 5 Vet. App. 233 (1993).

A review of the relevant portions of the Rating Schedule shows that the regulations governing disabilities of the spine remained unchanged from the effective date of service connection until the regulatory revisions of September 23, 2002, and September 26, 2003.  Accordingly, the Board will consider the Veteran's CUE claim in accordance with the rating criteria in effect prior to September 23, 2002, and September 26, 2003, amendments, which applied at the time of the December 1975 rating decision.

The record shows that the December 1975 RO adjudicators granted a 0 percent rating for the Veteran's lumbar spine disability under the diagnostic criteria then in effect for lumbosacral strain.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (in effect prior to September 26, 2003).  Other applicable diagnostic criteria included Diagnostic Codes 5003 and 5010, which pertained to degenerative and traumatic arthritis; Diagnostic Code 5292, which pertained to limitation of motion of the lumbar spine; and Diagnostic Code 5293, which pertained to intervertebral disc syndrome.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5293 (in effect prior to September 23, 2002) Diagnostic Code 529292 (in effect prior to September 26, 2003); Diagnostic Code 5293 (in effect prior September 23, 2002).  While Diagnostic Code 5294 (sacroiliac injury and weakness) was also applicable, the Board observes that the symptoms encompassed in that rating code were rated using the criteria for lumbosacral strain.  38 C.F.R. § 4.71a, Diagnostic Code 5292, 5293, 5295 (in effect prior to September 23, 2002).  

The record at the time of the December 1975 adjudication contained no lay or clinical evidence indicating that Veteran's low back problems were manifested by residuals of a fracture of the vertebra (Diagnostic Code 5285), complete bony fixation of the spine (Diagnostic Code 5286), or ankylosis of the lumbar spine (Diagnostic Code 5289).  Accordingly, the diagnostic codes pertaining to those conditions were not applicable with respect to his claim. 

Under the old schedular criteria of Diagnostic Code 5292, slight limitation of motion of the lumbar spine warranted a 10 percent rating  Moderate limitation of motion warranted a 20 percent rating.  Severe limitation of motion warranted a 40 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (in effect prior to September 26, 2003).  A 0 percent rating was also assignable where the requirements for a compensable rating were not met.  38 C.F.R. § 4.31.

Additionally, under the old versions of Diagnostic Codes 5294 and 5295, a 0 percent rating was warranted for lumbosacral strain manifested by only slight symptoms.  A 10 percent rating was warranted for characteristic pain on motion.  A 20 percent rating required muscle spasm on extreme forward bending and unilateral loss of lateral spine motion in a standing position.  A 40 percent rating required severe lumbosacral strain manifested by listing of the whole spine to the opposite side, a positive Goldthwait's sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of the joint space.  A 40 percent rating was also warranted if only some of those manifestations were present, provided there was also abnormal mobility on forced motion.  38 C.F.R. § 4.71, Diagnostic Codes 5295, 5295 (in effect prior to September 26, 2003).  

Additionally, at the time of the December 1975 rating decision, intervertebral disc syndrome warranted a 10 percent rating when it was mild.  It warranted a 20 percent rating when it was moderate, with recurrent attacks.  A 40 percent rating was warranted for severe intervertebral disc syndrome, with recurring attacks with intermittent relief.  A 60 percent rating was warranted when the intervertebral disc syndrome was pronounced, with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (prior to September 23, 2002).  

In addition to the foregoing, Diagnostic Codes 5003 and 5010, which have remained unchanged since the December 1975 rating decision, provided that arthritis shown by X-ray studies was to be rated based on limitation of motion of the affected joint.  When limitation of motion was noncompensable under a limitation-of-motion code, but there was at least some limitation of motion, a 10 percent rating was to be assigned for each major joint so affected.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2010).  Traumatic arthritis was to be rated using Diagnostic Code 5010, which directed that the evaluation of arthritis be conducted under Diagnostic Code 5003, which stated that degenerative arthritis established by X-ray findings would be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2010).  When, however, the limitation of motion was noncompensable under the appropriate diagnostic codes, a rating of 10 percent could be applied to each such major joint or group of minor joints affected by limitation of motion.  The limitation of motion had to be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2010).  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joints or two or more minor joint groups, would warrant a rating of 10 percent; in the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations would warrant a 20 percent rating.  The above ratings were not to be combined with ratings based on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003, Note 1 (2010).  

The evidence before the December 1975 RO adjudicators included copies of the Veteran's service medical records, showing that he was treated in September 1974 for complaints of lower back pain, which arose coincidentally with a groin injury incurred while playing basketball.  X-rays taken at that time revealed mild loss of volume of the upper surface of the L-1 vertebra, which was suggestive of an old injury.  However, no specific findings of degenerative or traumatic arthritis were made.  Nor were any other spinal abnormalities found.  Subsequent service medical records revealed that, on examination prior to his discharge in June 1965, the Veteran complained of recurrent right-sided low back pain, which had persisted since November of the previous year.  Contemporaneous clinical findings revealed evidence of a calcium buildup in the lumbar spine, but were otherwise negative for any abnormalities.  

Also of record at the time of the December 1975 rating decision was a report of a November 1975 VA examination in which the Veteran complained of recurrent back pain, which had persisted since his 1974 in-service sports injury.  Clinical examination revealed reversal of the lumbar curve that was considered less complete "than seen in the average person of [the Veteran's] age."  However, the Veteran was able to heel- and toe-walk satisfactorily without evidence of a limp.  Additionally, he was able to perform straight leg raising to 85 degrees, with subjective reports of pain on the ends of motion.  Similarly, pain was reported on the limits of motion during the administration of a Fabere Patrick test.  However, the results of that test were negative for any evidence of sacroiliitis.  Nor were there any objective findings of limitation of lumbar flexion or extension or any neurological deficits affecting the lower extremities.  Based on the clinical results of the examination and the Veteran's subjective complaints, the November 1975 VA examiner assessed with Veteran with chronic, lumbosacral strain, which was mild in nature.

On the basis of the evidence of record at the time of the December 1975 rating action, the Board does not find that decision to assign a noncompensable rating for the Veteran's lumbar spine disorder was clearly and unmistakably erroneous.  On the contrary, the evidence of record did not show that the Veteran's lumbar spine disorder was manifested by more than mild lumbosacral strain for which a noncompensable rating was warranted under former Diagnostic Code 5295.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (in effect prior to September 26, 2003).  Additionally, the evidence did not show more than subjective complaints of pain on motion, which were insufficient to warrant a compensable rating under the diagnostic criteria governing limitation of motion that were in effect at the time of the December 1975 rating decision.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (in effect prior to September 26, 2003).  Moreover, notwithstanding the clinical finding of calcium noted on separation, there were no specific showings of degenerative or traumatic arthritis at the time of that rating decision so as to warrant entitlement to a 10 percent rating in combination with noncompensable limitation of motion.  Nor were there any findings of intervertebral disc syndrome sufficient to assign a 10 percent rating under Diagnostic Code 5293.  in38 C.F.R. § 4.71a, Diagnostic Code 5293 (prior to September 23, 2002).  

The Board recognizes that the Veteran now contends that the November 1975 VA examination was inadequate because the examiner did not review the Veteran's complete service medical records.  Nevertheless, the report of that VA examination shows that the examiner had knowledge of the Veteran's pertinent medical history, including the 1974 in-service injury to which he attributed his subsequent low back pain.  In any event, the Board observes that claims folder review is not a strict prerequisite for VA examinations under current VA law, and certainly was not required at the time of the November 1975 examination.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Additionally, the Board considers it significant that, at the time of that prior rating decision, the RO was not precluded from relying upon its own medical judgment to support its conclusions.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) (holding that VA adjudicators cannot substitute their own medical judgment for that of medical professionals).  A VA staff physician participated in the December 1975 decision and was a signatory to the determination.  His signature indicates his agreement with the finding that the Veteran's lumbar spine disorder warranted no more than a noncompensable rating.  Bowyer v. Brown, 7 Vet. App. 549 (1995) (holding that the Board's position was substantially justified in a pre-Colvin decision in relying on its own medical judgment).  

Moreover, the Board observes that, in promulgating the December 1975 decision, the RO adjudicators considered the Veteran's service medical records in their entirety.  Those adjudicators also considered the results of a VA examination that specifically addressed the Veteran's claim.  Furthermore, the Veteran has not specifically alleged, and the record does not otherwise show, that the RO overlooked any pertinent evidence at the time of the December 1975 decision.  

The Board is mindful of the Veteran's contentions that the evidence, at the time of the December 1975 decision, demonstrated the existence of a lumbar spine disorder that warranted a compensable rating.  However, while the Veteran would now have the Board reweigh that evidence and arrive at a different conclusion than that reached by the December 1975 RO adjudicators, a CUE claim cannot succeed unless the error compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo v. Brown, 6 Vet. App. 40 (1993).  The present case does not compel that conclusion.  On the contrary, the contentions expressed by the Veteran involve no more than mere disagreement as to how the evidence was weighed and evaluated by in the December 1975 rating decision, and, as such, do not support a finding that there was any error, much less CUE, in that decision.  Eddy v. Brown, 9 Vet. App. 52 (1996); Luallen v. Brown, 8 Vet. App. 92 (1995).

In sum, the Board finds that the Veteran has not identified any specific finding or conclusion in the December 1975 rating decision that was undebatably erroneous.  The record does not reveal any kind of error of fact or law in the December 1975 rating decision that, when called to the attention of later reviewers, compels the conclusion to which reasonable minds could not differ that the result would have been manifestly different but for the error.  Thus, the criteria for a finding of CUE have not been met and the Veteran's claim to revise or reverse the December 1975 rating decision with respect to his lumbar spine rating must be denied.

Failure to Adjudicate a Claim for Service Connection
for a Cervical Spine Disorder

In addition to contesting the 0 percent rating assigned for his lumbar spine disorder, the Veteran contends that the December 1975 RO adjudicators erred in not adjudicating a claim for service connection for a cervical spine disorder.  The Veteran acknowledges that a formal cervical spine claim was not filed at the time of the December 1975 rating action, but nevertheless contends that the evidence of record at the time of that decision reasonably raised an informal claim of entitlement to service connection for that disability.

The RO's failure to address an implied claim is an action that can be challenged through a motion of CUE.  Deshotel v. Nicholson, 457 F.3d 1258 (Fed. Cir. 2006); Richardson v. Nicholson, 20 Vet. App. 64 (2006); Andrews v. Nicholson, 421 F.3d 1278 (Fed. Cir. 2005).  When presented with such a request, VA must first give a full and sympathetic reading to the claimant's prior submissions to determine whether such a claim was reasonably raised.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Szemraj v. Principi, 357 F.3d 1370 (Fed. Cir. 2004).  If it is determined that a claim was reasonably raised, VA must then determine whether such a claim is pending or whether it was adjudicated as part of a final decision.  If such a claim remains pending, then there is no decision on that claim to revise on the basis of CUE; however that claim must still be adjudicated.  If VA determines that the claim was adjudicated, then the claimant may collaterally attack the resulting decision on the basis of CUE.  Richardson v. Nicholson, 20 Vet. App. 64 (2006).

A claim is a formal or informal communication, in writing, requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2010).

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his duly authorized representative, a member of Congress, or some person acting as next friend of a claimant who is not sui juris, may be considered an informal claim.  An informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year after the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim. 38 C.F.R. § 3.155 (2010); Norris v. West, 12 Vet. App. 413 (1999).

In certain instances, the date of outpatient or hospital treatment or date of admission to VA or uniformed services hospital will be accepted as the date of receipt of an informal claim.  38 C.F.R. § 3.157 (2010).  That limited exception does not apply to claims for service connection, but only instead to claims for higher ratings for already established service-connected disabilities.

It is well settled that an intent to apply for benefits is an essential element of any claim, whether formal or informal, and that the intent must be communicated in writing.  MacPhee v. Nicholson, 459 F.3d 1323 (Fed. Cir. 2006) (plain language of the regulations requires a claimant to have an intent to file a claim for VA benefits); Criswell v. Nicholson, 20 Vet. App. 501 (2006); Rodriguez v. West, 189 F.3d 1351 (Fed. Cir. 1999) (even an informal claim for benefits must be in writing); Brannon v. West, 12 Vet. App. 32 (1998); 38 C.F.R. § 3.27 (before VA can adjudicate a claim for benefits, the claimant must submit a written document identifying the benefit and expressing some intent to seek it); 38 C.F.R. § 3.1(p) (1975, 2010) (defining claim as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit).

At the time of the December 1975 rating decision, the evidence of record consisted of the Veteran's service medical records, which revealed that he had sought treatment in September 1973 for neck pain arising from a football injury.  The Veteran's injury had been characterized as ligamentous in nature, with no evidence of neurological involvement.  He had been treated with physical therapy and had recovered without apparent complication.  The Veteran's service medical records were otherwise negative for any complaints or clinical findings of cervical spine problems.

Also of record at the time of the December 1975 rating decision was a June 1975formal claim for entitlement to service connection for a lumbar spine disorder (claimed as low back pain), hyperkeratosis, a right thumb laceration, a left hip disorder, groin problems, and a corneal abrasion of the right eye.  Significantly, the Veteran's claim form made no mention of neck or cervical problems.  Nor did it signal any intent to apply for benefits for any disorders apart from those, above.  

In addition to the foregoing, the record before the December 1975 RO adjudicators included a report of the Veteran's November 1975 VA medical examination, which was negative for any complaints of cervical problems but did yield clinical findings of mild neck pain, stiffness, and limitation of motion.  Additionally, X-rays taken at the time of the examination revealed a spur at the antero-superior margin of the C-6 vertebral body, but were otherwise negative for any cervical spine abnormalities.

After a thorough and sympathetic review of the record, the Board concludes that the evidence does not show that either a formal or an informal claim for service connection for a cervical spine disorder was pending at the time of the December 1975 rating decision.  The Board acknowledges that the Veteran subsequently filed a cervical spine claim and was granted benefits for that disability, effective February 24, 2000.  Additionally, the Board is mindful of the aforementioned evidence of in-service treatment for neck pain and the November 1975 VA examiner's findings of mild neck pain, stiffness, and limitation of motion, with cervical spurring shown on X-ray.  Nevertheless, while the date of medical treatment for a disorder will be accepted as the date of an informal claim in the context of entitlement to increased ratings, that date will not be accepted as an informal claim to establish service connection for a disability for which service connection has not already been established.  38 C.F.R. § 3.157.  Thus, in the absence of any contemporaneous written expression of intent to apply for benefits for a cervical spine disorder, the Board has no basis to conclude that a claim for service connection for a cervical spine disorder was pending at the time of the December 1975 RO adjudication.  Accordingly, the Veteran's allegations of CUE in that rating decision based on a failure to adjudicate a service connection claim for a cervical spine disorder lack legal merit.  Indeed, the December 1975 rating decision was not final and binding with respect to any cervical spine claim.  For that reason, as a matter of law, that rating decision cannot be the subject of a claim of CUE regarding entitlement to service connection for a cervical spine disorder.

Even assuming, without conceding, that a cervical spine claim was pending at the time of the December 1975 rating decision, that claim would have been deemed denied.  Deshotel v. Nicholson, 457 F.3d 1258 (Fed. Cir. 2006) ( if the record shows the existence of an unadjudicated claim, raised along with an adjudicated claim, and the RO's decision acts, favorably or unfavorably, on one of the claims, but fails to specifically address the other claim, the second claim is deemed denied).  Thus, even if the Veteran had submitted a claim for service connection at the time of the December 1975 rating decision, that claim would have been effectively deemed denied by RO's failure to specifically address it.  

For the foregoing reasons, the Board concludes that the Veteran has not identified any specific finding in the December 1975 rating decision that was undebatably erroneous.  The record does not reveal any kind of error of fact or law in that prior rating decision that, when called to the attention of later reviewers, compels the conclusion to which reasonable minds could not differ that the result would have been manifestly different but for the error.  Thus, the Board finds that the criteria for a finding of CUE have not been met and the Veteran's claim to revise or reverse the December 1975 rating decision must be denied.
ORDER

The December 1975 rating decision was not clearly and unmistakably erroneous in assigning a 0 percent rating for a lumbar spine disability.  To that extent, the appeal is denied.

The December 1975 rating decision was not clearly and unmistakably erroneous in not adjudicating the issue of entitlement to service connection for a cervical spine disorder.  To that extent, the appeal is denied.


REMAND

Although the Board regrets the additional delay, further development is needed prior to the disposition of the Veteran's claims for an increased rating for his lumbar spine disorder, an earlier effective date for the 20 percent rating currently assigned for that disorder, and service connection for a gastrointestinal disorder.

The record shows that the Veteran underwent an October 2009 VA examination in which he reported a history of low back pain arising from an in-service injury.  He also acknowledged a succession of intervening post-service injuries, including "four or five" motor vehicle accidents and a work-related incident], which had worsened his overall back symptoms.  

In terms of his current symptomatology, the Veteran complained of chronic low back pain, which radiated down to his left lower extremity and was accompanied by numbness in the sacral area.  He denied any incapacitating pain or flare-ups.  Nor did he report any dependency on prescription medication, back brace, or other assistive devices.  Nevertheless, the Veteran did maintain that his lumbar spine disorder was productive of significant neurological impairment, manifested by urinary incontinence, loss of bowel control and erectile dysfunction.

On range of motion testing, the Veteran exhibited forward flexion to 45 degrees, extension to 18 degrees, left lateral flexion to 25 degrees, left lateral rotation to 35 degrees, right lateral flexion to 30 degrees, and right lateral rotation to 40 degrees, with objective evidence of pain throughout all ranges of motion.  Additionally, the Veteran was found to have diminished knee and ankle reflexes, bilaterally, and left-sided sensory impairment.  His straight leg raise test was also positive, which indicated additional neurological impairment.  Moreover, X-rays showed mild disc space narrowing and moderate spondylosis of the lumbar spine.  Notwithstanding this clinical evidence and the Veteran's complaints of radiating pain, numbness, and loss of bladder and bowel control, advanced neurological tests, including electromyograph (EMG) and nerve conduction velocity studies, were not administered.

The record thereafter shows that the Veteran has submitted written statements effectively alleging that his low back symptoms are worse than shown in the October 2009 VA examination report and are productive of significant functional impairment.  

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010); Robinette v. Brown, 8 Vet. App. 69 (1995).  When available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  

Here, while the Veteran's October 2009 VA examination is not overly stale, the Veteran has indicated that his low back pain and related symptoms have worsened since the date of that examination.  The Veteran competent to report symptoms, such as low back pain and radiculopathy, which are capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007) Layno v. Brown, 6 Vet. App. 465 (1994) Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Thus, as it appear that there may have been a significant change in his lumbar spine disorder, the Board finds that a new examination is necessary to address the nature and severity of that service-connected disability.  38 U.S.C.A. § 5103A(d) (West 2002).  Moreover, that new VA examination and opinion should include a review of all pertinent evidence in the Veteran's claims folder.  38 C.F.R. § 4.1 (2010).  Furthermore, in light of the aforementioned evidence, that examination should also include EMG and nerve conduction velocity studies, which were not performed at the time of the October 2009 VA examination, and specific findings with respect to functional impairment associated with the Veteran's lumbar spine disorder.

Next, with respect to the Veteran's claim for an effective date earlier than May 29, 1998, for the assignment of a 20 percent rating for his lumbar spine disorder, the Board finds that issue is inextricably intertwined with the increased rating claim that is being remanded.  To assign an effective date earlier for his 20 percent rating would clearly have bearing on the adjudication of his increased rating claim, which involves consideration of staged ratings based upon the combined orthopedic and neurologic symptoms of his lumbar spine disorder throughout the entire appeals period in which that 20 percent rating has been in effect.  38 C.F.R. § 4.25 (2010); Hart v. Mansfield, 21 Vet. App. 505 (2009).  The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Accordingly, consideration of the Veteran's earlier effective date claim must be deferred until the RO adjudicates, in the first instance, his pending increased rating claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Turning to the Veteran's claim for service connection for a gastrointestinal disability, the record shows that the Veteran was afforded an October 2009 examination in which he reported a history of stomach and abdominal problems since his period of active service.  In reviewing the clinical evidence of record, the VA examiner observed that the Veteran had been treated on multiple occasions in service for gastroenteritis and abdominal pain.  Additionally, the VA examiner noted that, following discharge from service, the Veteran had undergone an upper gastrointestinal X-ray, which revealed evidence of peptic ulcer disease.  The VA examiner further noted the Veteran's account of post-service treatment for gastrointestinal problems, including a reported January 1995 outpatient visit with a private orthopedist to whom the Veteran complained of loss of bowel control in association with his low back pain.  Significantly, while the Veteran reported that the private orthopedist had referred him to a general surgeon (Dr. Norwood), the October 2009 VA examiner expressly noted that no medical records from that provider had been associated with the claims folder.  Similarly, while the Veteran indicated that he had subsequently received treatment from a gastroenterologist (Dr. Poch) and a colon specialist (Dr. Grimes), the VA examiner noted that treatment records from those providers were also unavailable.

Based on the evidence then of record, the October 2009 VA examiner determined that the Veteran did not have a current gastrointestinal disorder.  In declining to render a clinical diagnosis, the VA examiner failed to sufficiently account for the Veteran's reports of ongoing treatment for gastrointestinal problems.  The Board observes that the Veteran is competent to report a history of post-service gastrointestinal problems, which are characterized by abdominal distress and related symptoms readily capable of lay observation and which require antibiotics and related clinical treatment.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (2006). 

In light of the foregoing, the Board finds that the October 2009 VA examiner's findings were inadequate for rating purposes and that an additional examination is warranted with respect to his service connection claim.  Indeed, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Moreover, in a claim for service connection, evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits still triggers the duty to assist if it indicates that the Veteran's condition may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006) (38 C.F.R. § 3.159(c)(4) presents a low threshold for requirement that evidence indicate that claimed disability may be associated with in-service injuries for purposes of obtaining VA examination).  

Here, the Veteran's service medical records contain clinical findings of gastroenteritis and related complaints, and he has presented evidence suggesting a continuity of gastrointestinal symptoms since his period of active duty.  Moreover, the Board considers it significant that, at the time of his last VA examination, the Veteran indicated that his current gastrointestinal problems were related to his service-connected lumbar spine disorder, thus raising a theory of entitlement to service connection on a secondary basis, which the VA examiner declined to address.  Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009).  Accordingly, the Board finds that, on remand, the Veteran should be afforded a new VA examination that expressly considers whether any current gastrointestinal disorder was caused or aggravated by his service-connected lumbar spine disorder or is otherwise related to his military service.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010);

Additionally, it appears that private medical records may be outstanding.  The Veteran indicated at the time of his October 2009 VA examination that he had received treatment for gastrointestinal problems from a general surgeon (Dr. Norwood), a gastroenterologist (Dr. Poch) and a colon specialist (Dr. Grimes).  However, no records from those providers have been associated with the claims folder.  Nor does it appear that any requests for those records have yet been made.  Accordingly, as the Board is now on notice that subsequent outstanding private treatment records exist that are relevant to the Veteran's claim, and since this case is being remanded for additional development, an effort to obtain those private medical records should be made.  While the Board recognizes that the Veteran previously provided a signed authorization for the release of his private medical records, it should be explained that his reauthorization of the release of records that were previously unidentified is necessary before those records may be obtained.

Finally, it appears that pertinent VA medical records may also be outstanding.  The record shows that through June 2010, the Veteran was receiving regular VA treatment for multiple physical conditions, including lumbar spine problems.  However, no subsequent VA medical records have been associated with the claims folder.  As it therefore appears that there may be additional VA medical records dated after June 2010 that are pertinent to the issues on appeal, the Board finds that those additional records should be obtained on remand.  38 C.F.R. § 3.159(c)(2) (2010); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.

1.  Contact the Veteran and request that he provide a completed release form (VA Form 21- 4142) authorizing VA to request copies of records from the general surgeon (Dr. Norwood), gastroenterologist (Dr. Poch) and colon specialist (Dr. Grimes) who treated him for gastrointestinal problems.   Explain to the Veteran that his prior authorization for the release of his private medical providers' records has expired, and that he will need to reauthorize the release of those records in order for VA to obtain them.  The Veteran should be advised that he can also submit those records himself.  If the Veteran provides a completed release form, then request the identified treatment records.  All attempts to secure those records must be documented in the claims folder, and the Veteran and his representative should be notified of any unsuccessful efforts.  

2  Obtain and associate with the claims folder all medical records from the VA Medical Center in Shreveport, Louisiana, dated since June 2010.

3.  After the above development has been completed, schedule the Veteran for a VA examination with the appropriate specialist to determine the current nature and severity of his service-connected lumbar spine disorder.   The claims folder must be reviewed by the examiner, and the examination report must reflect that the claims folder was reviewed.  The examiner should provide a rationale for any opinion expressed and reconcile that opinion with all pertinent evidence of record, including the report of the October 2009 VA spine examination and the Veteran's subsequent written statements indicating that his symptoms are markedly worse than indicated on his prior VA examination and are productive of significant functional impairment.  Specifically, the VA examiner's opinion should address the following: 

a)  Identify all orthopedic pathology related to the Veteran's service-connected low back disability.  

b)  Provide range-of-motion and repetitive motion findings of the lumbar spine, and state whether ankylosis is shown.  

c)  Note whether there is any additional limitation of motion during flare-ups and following repetitive use due to limited motion, excess motion, fatigability, weakened motion, incoordination, or painful motion.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  If feasible, the determination should be portrayed in terms of the degree of additional range of motion loss.  

d)  State the length of time during the past 12 months that the Veteran has had incapacitating episodes due to his low back disability.  Incapacitating episodes are periods of acute signs and symptoms due to intervertebral disc syndrome that require bed rest prescribed by a physician and treatment by a physician.

e)  State whether the Veteran's service-connected low back disability is manifested by any neurological impairment, and if so, which nerves are involved, and the extent of the impairment.  The diagnostic criteria applicable to nerve impairment distinguish the types of paralysis:  complete (manifested by symptoms including foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or, very rarely, lost) and incomplete.  With incomplete paralysis, the degree of paralysis is further divided into the categories of mild, moderate, and severe.  With those categories in mind, classify any low back disability neurological pathology, distinguishing among the categories and using the results of all pertinent testing of record.  Conduct any necessary sensory, reflex, and motor testing, to specifically include EMG and nerve conduction velocity studies.  Explain, in terms meaningful to a layperson, the base line results of those tests versus the results obtained for the Veteran.  Explain the meaning of any abnormal results obtained.  

f)  Discuss whether the Veteran's low back disability is productive of any additional functional impairment.  

g)  Note whether the Veteran's low back disability is productive of scarring and specify the size of any scar and whether it causes limitation of motion, or is unstable or superficial.

h)  State what impact, if any, the Veteran's low back disability has on his activities of daily living, including his ability to obtain and maintain employment.  38 C.F.R. § 4.10 (2010).

4.  After the above development has been completed, schedule the Veteran for a VA examination with an appropriate specialist to assess the nature and etiology of any current gastrointestinal disorder.  The claims folder should be reviewed by the examiner, and the examination report should note that review.  The VA examiner should provide a rationale for the opinion and reconcile it with all pertinent evidence of record, including the Veteran's service medical records, showing complaints of stomach and abdominal problems and a diagnosis of gastroenteritis, his post-service medical records, showing diagnoses of and treatment for peptic ulcer disease, and the Veteran's reports of subsequent treatment for gastrointestinal problems with a surgeon, gastroenterologist, and colon specialist.  The VA examiner should also consider the Veteran's statements regarding a continuity of symptomatology of gastrointestinal problems since service and his assertions that those problems have been caused or aggravated by his service-connected lumbar spine disorder.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Specifically, the examiner should address the following: 

a)  Diagnose all current gastrointestinal disorders.

b)  State whether it is at least as likely as not (50 percent probability or greater) that any currently diagnosed gastrointestinal disorder is due to or the result of the Veteran's service-connected lumbar spine disorder.

c)  State whether it is at least as likely as not (50 percent probability or greater) any currently diagnosed gastrointestinal disorder has been aggravated (permanently increased in severity beyond the natural progress of the disease) by his service- connected lumbar spine disorder or any medications taken for that disorder.

d)  State whether it is at least as likely as not (50 percent probability or greater) that any currently diagnosed gastrointestinal disorder was caused or aggravated by the Veteran's in-service treatment for gastroenteritis and related symptoms, or is otherwise related to his period of active service.

5.  Then, readjudicate the claims remaining on appeal.  If any aspect of the decision remains adverse to the Veteran, issue a supplemental statement of the case.  Allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


